DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on October 18, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed November 5, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because:
In paragraph [0091] of the specification, a purification subsystem is shown in an example in “Fig. 5”; this figure should be labelled “Fig. 6”.
The drawings are not descriptive of the “flow control assembly” of claim 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings are not descriptive of the invention within the building housing the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
There is a minor grammatical error in paragraph [0055] of the specification, which should be stated “and may also enable increased flexibility to fluctuating buffer demand”.  
Appropriate correction is required.

The use of the terms:
Potelligent, EBx, Qualyst Transporter Certified, Mimic, High Five, BOTOX, HUMIRA, REMICADE, RITUXAN, THERA, ENBREL, AVASTIN, HERCEPTIN, NEULASTA, and numerous others in paragraph [0123] of the specification
which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is:
“a flow control assembly” in claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A 
“a flow control assembly” – a system of pipes, with embodiments employing any number of valves, diverters, throttles, meters, or manifolds, each optionally controllable manually and/or in an automated fashion (specification as filed, paragraph [0038]).

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 recites the limitation “at least one of the purification subsystems” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, it is unclear how an incubator can be “fed-batch”. The phrase “a seed train of fed-batch incubators” is also unclear due to this indefiniteness. Recommended language may include “a seed train of fed-batch bioreactors” or “a seed train of fed-batch flasks”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is in improper dependent form in its dependence on claim 1 since there is not a purification subsystem already referred to in claim 1. Examiner notes that claim 4 could be made properly dependent on claim 3, since claim 3 refers to a purification subsystem. However, claim 3’s limitation encompasses at least one purification system, while claim 4’s limitation would need to be amended to encompass at least two purification systems.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Müller-Auffermann (US 2018/0320124).
	Regarding claim 1, Müller-Auffermann discloses a system for the growth of biologics (paragraph [0007] “yeast”) comprising: a bioreactor subsystem (Fig. 16; and paragraph [0112] “several reactors”) comprising at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”); and at least two harvest subsystems (paragraph [0111] “filters” and “centrifuges” marked at “PBE”) wherein each harvest subsystem (paragraph [0111] “filters” and “centrifuges”) is in fluid communication (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) with each of the bioreactors (Fig. 16, elements 1a and 1b; 
Müller-Auffermann teaches that the system is “for the growth of biologics” (paragraph [0007] “yeast”) as stated in the instant claim 1 preamble, according to the Applicant’s definition of the term (instant specification, paragraph [0031]). However, if this limitation is deemed not to have been met, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims.  MPEP § 2111.02(II).  Because the apparatus taught by Müller-Auffermann teaches all the structural limitations claimed, it would be capable of being used “for the growth of biologics”.  Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 2, Müller-Auffermann discloses that a flow control assembly (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) positioned in between the at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”) and the at least two harvest subsystems (paragraph [0111] “filters” and “centrifuges” marked at “PBE”), the flow control assembly (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) being configured to selectively control flow (Fig. 16, valves; and paragraph [0027]) of a fluid (paragraph [0007], “multiphase fluids”) from a first bioreactor (Fig. 16, element 1a; and paragraph [0112] “tank”) to a first harvest subsystem (annotated Fig. 16, “PBE” below element 1a; paragraph [0111] “filters” and “centrifuges” marked at “PBE”) and from the first bioreactor (Fig. 16, element 1a; and paragraph [0112] “tank”) to a second harvest subsystem (annotated Fig. 16 “PBE” below element 1b; paragraph [0111] “filters” and “centrifuges” marked at “PBE”), the flow assembly (Fig. 16, system of pipes and valves; and paragraph [0112] 

    PNG
    media_image1.png
    320
    762
    media_image1.png
    Greyscale

Annotated Müller-Auffermann, Fig. 16

Regarding claim 3, Müller-Auffermann discloses at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”), wherein each purification subsystem (paragraph [0111] “filters” marked at “PBE”) is in fluid communication (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) with each of the harvest subsystems (Fig. 16, paragraph [0111] “filters” and “centrifuges” marked at “PBE”), alone or in combination (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets” would allow for this).
claim 4, Müller-Auffermann discloses at least one of the purification subsystems (Fig. 16, paragraph [0111] “filters” marked at “PBE”) and at least one other purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
Regarding the limitation “at least one of the purification subsystems is configured to produce a different biologic than at least one other purification subsystem” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Müller-Auffermann would be fully capable of operating in this manner given the ability of different microbes in the multiple tanks to produce different products, with each distinct product purified by different purification subsystems.
Regarding claim 5, Müller-Auffermann discloses the system as defined in claim 1 (see claim 1 rejection). 
Müller-Auffermann does not disclose that the system as defined in claim 1 is configured to process more than 100 batches per year.	Regarding the above limitation of claim 5, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Müller-Auffermann would be fully capable of operating in this manner given the structures of the bioreactor subsystem and harvest subsystems. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124), as applied to claim 1.
Regarding claim 6, Müller-Auffermann discloses bioreactors (Fig. 16; and paragraph [0112] “several reactors”).

However, absent unexpected results, changes in the sizes or proportion of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124), as applied to claim 1, in view of Konstantinov (US 2017/0218012) and Bruninghaus (US 2015/0353896).
Regarding claim 7, Müller-Auffermann discloses that the bioreactor subsystem comprises batch mode (paragraph [0116]) or semi-continuous processes (paragraph [0112]); however, Müller-Auffermann does not disclose that the bioreactor subsystem comprises a seed train of fed-batch incubators.
Konstantinov discloses that the bioreactor subsystem comprises fed-batch bioreactors (paragraph [0051]), and initially seeding those bioreactors (paragraph [0196]).
In the analogous art of integrated continuous manufacturing of therapeutic proteins, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor system of Müller-Auffermann in order to have the benefit of a fed-batch reactor’s ability to continue to feed cells through the duration of the run, which decreases cell death through the duration of the run in comparison to batch reactors.
Müller-Auffermann in view of Konstantinov does not disclose a seed train.
Bruninghaus discloses a seed train (Figs. 1-2).
In the analogous art of seed train processes, it would have been obvious to one skilled in the art before the effective filing date to modify the fed-batch reactors of Konstantinov with the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124), as applied to claim 1, in view of Bruninghaus (US 2015/0353896).
	Regarding claim 8, Müller-Auffermann does not disclose that the bioreactor subsystem comprises at least one perfusion seed train.
	Bruninghaus discloses at least one perfusion seed train (paragraph [0006]).
In the analogous art of seed train processes, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor subsystem of Müller-Auffermann with the seed train of Bruninghaus in order to grow the necessary number and density of cells to inoculate a large-scale bioreactor subsystem.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124) in view of Bruninghaus (US 2015/0353896) as applied to claim 8, further in view of Konstantinov (US 2017/0218012).
Regarding claim 9, Müller-Auffermann in view of Bruninghaus teaches a system as defined in claim 8 (see claim 8 rejection).
Müller-Auffermann discloses at least one semi-continuous bioreactor (paragraph [0112]); however, Müller-Auffermann does not disclose at least one fed-batch bioreactor.
Konstantinov discloses that the bioreactor subsystem comprises fed-batch bioreactors (paragraph [0051]).


Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Müller-Auffermann (DE 10 2015 220 315) – This invention is the German equivalent publication of the USPTO publication of Müller-Auffermann (US 2018/0320124) currently used in the rejection and the Information Disclosure Statement.
Müller-Auffermann (WO 2017/067885) – This invention is the WIPO equivalent publication of the USPTO publication of Müller-Auffermann (US 2018/0320124) currently used in the rejection and the Information Disclosure Statement.
Tolstrup (US 2011/0117605) – This invention is a method of manufacturing a drug product with at least two distinct protein members, comprising a seed train.
Kopf (US 6,139,746) – Fig. 1 of this invention is a diagram that provides background on the overall pharmaceutical processes involved and is reasonably pertinent to the instant invention.
Søren K. Rasmussen (“Recombinant antibody mixtures: Production strategies and cost considerations”) – This document is a useful information source regarding multiple monoclonal antibody mixtures.
Duthe (US 2016/0083454) – This invention contains a purification system that can purify multiple types of antibodies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799